Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.
Information Disclosure Statement PTO-1449 
 	The Information Disclosure Statement submitted by applicant on 08-27-2019  has been considered. Please see attached PTO-1449. 
				EXAMINER’S AMENDMENT
	The application has been amended as follows: 
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney Lois Mermelstein (Reg. No. 70,763), on 06-09-2021.

	1. (Currently Amended) A method comprising:  
	compiling a configuration map onto a client device, the configuration map 	to be transmitted to a container manager within a network; 
	transmitting the configuration map to the container manager managing a 	cluster of containers within the network; 

	causing, responsive to the transmitting the configuration map from the 	container manager, at the validation service endpoint, a determination whether 	the configuration map should be validated by the validation service endpoint; 
	receiving from the validation service endpoint the configuration map with a 	new environmental variable responsive to the validation service endpoint 	validating the configuration map; and 
	transmitting the configuration map without the new environmental 	variable responsive to the validation service endpoint not validating the 	configuration map.

	3. (Canceled)

	17. (Currently Amended) A computer usable program product comprising one or 	more computer-readable storage devices, and computer-usable code stored on 	at least one of the one or more storage devices, the computer-usable code 	comprising:
	program instructions to compile a configuration map onto a client device, 	the configuration map to be transmitted to a container manager within a network;
	program instructions to transmit the configuration map to the container 	manager managing a cluster of containers within the network;

               	program instructions to cause, responsive to the transmitting the 	configuration map from the container manager, at the validation service endpoint, 	a determination whether the configuration map should be validated by the 	validation service endpoint;
	program instructions to receive from the validation service endpoint the 	configuration map with a new environmental variable responsive to the validation 	service endpoint validating the configuration map; and 
	program instructions to transmit the configuration map without the 	new environmental variable responsive to the validation service endpoint 	not validating the configuration map.

	20. (Currently Amended) A computer system comprising one or more 	processors, one or more computer-readable memories, and one or more 	computer-readable storage devices, and computer-usable code stored on at 	least one of the one or more storage devices for execution by at least one of the 	one or more processors via at least one of the one or more computer-readable 	memories, the computer-usable code comprising:
	program instructions to compile a configuration map onto a client device, 	the configuration map to be transmitted to a container manager within a network;
	program instructions to transmit the configuration map to the container 	manager managing a cluster of containers within the network;
	program instructions to transmit the configuration map from the container 
	manager to a validation service endpoint to attempt to validate the configuration 	map compiled;
	program instructions to cause, responsive to the transmitting the 	configuration map from the container manager, at the validation service endpoint, 	a determination whether the configuration map should be validated by the 	validation service endpoint; 
	program instructions to receive from the validation service endpoint the 	configuration map with a new environmental variable responsive to the validation 	service endpoint validating the configuration map; and 
	program instructions to transmit the configuration map without the 	new environmental variable responsive to the validation service endpoint 	not validating the configuration map.

Allowable Subject Matter
              Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art Lee et al. (US Publication No. 2012/0159166) of record discloses, a method is configured such that a service provision server verifies key validity in an anonymous service for providing local linkability. The service provision server receives a revocation list. A local revocation list is generated using the received revocation list and a secret key. A virtual index of a service user required to verify key validity is calculated. Whether a key of the service user is valid is verified, based on whether the virtual index is included in the local revocation list.
	The prior art Hook, Jr, et al. (US Patent 10,742,649) of record discloses, systems and methods that enable secure authentication to a network and virtual environment setup. An end point computing device combines data input by a user with stored data to determine an IP address where login credentials can be transmitted for authentication. The end point device transmits system information to a provider front end computing device for authentication. In this manner, a user identity and the end point device can be authenticated without the need to store identifying information to the end point device.
	The prior art Hayton (US Publication No. 2014/0331060) of record discloses, methods and systems for authenticating users of client devices. An authentication device may validate a user based on authentication credentials received from a client device. After validating a user with a first set of authentication credentials, additional sets of credentials for the user may be retrieved and stored at an access gateway for future requests to access other services or resources in an enterprise system.
The prior art Liu et al. (US Publication No. 2006/0167905) of record discloses, a method and system to validate template data based on logical constraint specifications for constraining data collection in XML forms. The invention comprises methods and systems for validating dynamic, calculated, and other template data types. The constraint descriptions include data types, cardinality, order, co-occurrence, Boolean logic, read-only data, regular expression patterns, and others. The method of the invention immediately validates data upon entry based on constraint specifications without human interaction and enhances the efficiency of data collection
However, prior arts taken singly or in combination, fail to anticipate or render the following limitation:
transmitting the configuration map from the container manager to a 	validation service endpoint to attempt to validate the configuration map; causing, responsive to the transmitting the configuration map from the container manager, at the validation service endpoint, a determination whether the configuration map should be validated by the validation service endpoint; and receiving from the validation service endpoint the configuration map with a new environmental variable responsive to the validation service endpoint validating the configuration map; and transmitting the configuration map without the new environmental variable responsive to the validation service endpoint not validating the 	configuration map (as claimed in claims 1, 17 and 20).
Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437